 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW BERG,                                     No. 2:19-CV-1124-JAM-DMC
12                        Plaintiff,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                          Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  On September 4, 2019, the court granted plaintiff in forma pauperis status and

21   required plaintiff to submit to the United States Marshal, within 15 days of the date of service of

22   the order, a completed summons and copies of the complaint, and file a statement with the court

23   that said documents have been submitted. Plaintiff was warned that failure to comply may

24   result in dismissal of this action for lack of prosecution and failure to comply with court rules

25   and orders. See Local Rule 110. More than 15 days have elapsed and plaintiff has not

26   complied. On October 3, 2019, the court directed plaintiff to show cause in writing within 30

27   days why the action should not be dismisses for failure to comply. See ECF No. 7. Plaintiff

28   failed to respond.
                                                       1
 1                  The court must weigh five factors before imposing the harsh sanction of dismissal.

 2   See Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000); Malone v. U.S. Postal

 3   Service, 833 F.2d 128, 130 (9th Cir. 1987). Those factors are: (1) the public's interest in

 4   expeditious resolution of litigation; (2) the court's need to manage its own docket; (3) the risk of

 5   prejudice to opposing parties; (4) the public policy favoring disposition of cases on their merits;

 6   and (5) the availability of less drastic sanctions. See id.; see also Ghazali v. Moran, 46 F.3d 52,

 7   53 (9th Cir. 1995) (per curiam). A warning that the action may be dismissed as an appropriate

 8   sanction is considered a less drastic alternative sufficient to satisfy the last factor. See Malone,

 9   833 F.2d at 132-33 & n.1. The sanction of dismissal for lack of prosecution is appropriate where

10   there has been unreasonable delay. See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.

11   1986). Dismissal has also been held to be an appropriate sanction for failure to comply with an

12   order to file an amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

13   1992).

14                  Having considered these factors, and in light of plaintiff’s failure to submit the

15   documents necessary for service of process as directed, the court finds that dismissal of this

16   action is appropriate.

17                  Based on the foregoing, the undersigned recommends that this action be dismissed,

18   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

19                  These findings and recommendations are submitted to the United States District

20   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
21   after being served with these findings and recommendations, any party may file written

22   objections with the court. Responses to objections shall be filed within 14 days after service of

23   objections. Failure to file objections within the specified time may waive the right to appeal. See

24   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

25

26    Dated: January 2, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         2
